DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
Claim Status
Claims 1, 3, 11-18, 24, 27, 28, 30-32, 34, 36, 38, 47, and 54-56 are pending. 
Claims 2, 4-10, 19-23, 25, 26, 29, 33, 35, 37, 39-46, and 48-53 were previously canceled.
Claims 1, 3, 11-18, 24, 27, 28, 30-32, 34, 36, 38, 47, and 54-56 have been examined.
Claims 1, 3, 11-18, 24, 27, 28, 30-32, 34, 36, 38, 47, and 54-56 are rejected.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art teaches a composition comprising lysine and itaconic acid (which can be derived from aspergillus terreus) and applying such a composition to the hair. However, the prior art teaches away from a composition that comprises 2:1 to 10:1 ratio of itaconic acid to lysine. Rader et al. (US Patent Application Publication 2005/0139119 A1, Published 01/30/2005) teach a polishing composition comprising 1% itaconic acid and 5% hydrogen peroxide (paragraph 0042, Tables 1, Ex.11). The composition may further comprise surfactant, chelating agents, and/or preservatives (paragraph 0025). However, Radar et al. does not teach a composition comprising a basic amino acid. Oh et al. (US Patent Application Publication 2005/0215060 A1, Published 09/29/2005) teach a polishing composition comprising a chelating agent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617